Name: Commission Regulation (EEC) No 145/90 of 19 January 1990 determining the extent to which applications lodged in January 190 for import licences for certain poultrymeat products can be accepted
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20. 1 . 90 Official Journal of the European Communities No L I 6/31 COMMISSION REGULATION (EEC) No 145/90 of 19 January 1990 determining the extent to which applications lodged in January 190 for import licences for certain poultrymeat products can be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3899/89 of 18 December 1989 reducing for 1990 the levies on certain agricultural products originating in developing countries ('), Whereas Commission Regulation (EEC) No 3920/89 (2) set the quantity of poultrymeat that can be imported at a reduced levy during the first quarter of 1 990 ; Whereas Article 4 (5) of that Regulation stipulates that the quantities applied for can be reduced ; whereas applica ­ tions for import licences for duckmeat lodged pursuant to the said Regulation are for total quantities in excess of those available pursuant to Article 2 thereof ; whereas in order to ensure a fair distribution of these quantities those applied for should be reduced by a fixed percentage ; Whereas the applications made for licences for goose meat are for quantities lower than those available ; whereas these applications can therefore be met in full ; Whereas Article 4 (5) of the abovementioned Regulation stipulates that if the total quantity for which applications have been submitted is less than that available the Commission shall calculate the quantity remaining, which is to be added to that available for the following quarter ; whereas the quantity available for the second quarter of 1990 of the products named against serial number 51.0030 in Regulation (EEC) No 3899/89 should therefore be determined, HAS ADOPTED THIS REGULATION : Article 1 1 . Applications for import licences for the period 1 January to 31 March 1990 submitted pursuant to Regula ­ tion (EEC) No 3920/89 shall be met : (a) for 30.5837 % of the quantity applied for, in the case of products named against serial number 51.0020 in Regulation (EEC) No 3899/89 ; (b) in full, for products named against serial number 51.0030 in that Regulation. 2. During the first 10 days of the second quarter of 1990 applications may be lodged pursuant to Regulation (EEC) No 3920/89 for import licences for a total quantity of 4 620 tonnes of the products named against serial number 51.0030 in Regulation (EEC) No 3899/89. Article 2 This Regulation shall enter into force on 22 January 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 January 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 383, 30. 12. 1989, p. 125. 0 OJ No L 375, 23 . 12. 1989, p. 45.